DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 08/14/2020 and 11/18/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Andreas et al. [US 6,493,625 B2; hereinafter “Andreas”].
Regarding claim 1, Andreas teaches a method for determining a vehicle spacing for an observation period, comprising the steps of: 
receiving measurement values relating to an average vehicle spacing for a plurality of measurement times (distance a, driving speed v and relative speed) (C3L59-64); 
identifying an unusable measurement value (distance a deviating from a setpoint trailing distance) at an error time (trailing time) (C3L65-67); and 
determining a vehicle spacing (via subsequent extrapolation) for a current observation period, which contains the error time, based on a vehicle spacing determined from the recorded measurement values for a previous observation period (difference D  of new measured distance and last extrapolated distance is determined) (C4L15-20,42-50).

Regarding claim 2, Andreas teaches the measurement values are recorded using a sensor system of a motor vehicle (determined with an aid of a detector) (C3L59-61).

Regarding claim 7, Andreas teaches a non-transitory computer-readable medium comprising a program comprising instructions that, when executed by a computer, cause the computer to execute the steps of the method of claim 1 (adaptive cruise controller) (C4L40-41,54-56).

Regarding claim 8, Andreas teaches a device for determining a vehicle spacing for an observation period, comprising: 
an input for receiving measurement values relating to an average vehicle spacing for a plurality of measurement times (distance a, driving speed v and relative speed) (C3L59-64);
evaluation circuitry for identifying an unusable measurement value (distance a deviating from a setpoint trailing distance) at an error time (trailing time) (C3L65-67); and
a processing circuitry for determining a vehicle spacing (via subsequent extrapolation) for a current observation period, which contains the error time, based on a vehicle spacing determined from the recorded measurement values for a previous observation period (difference D  of new measured distance and last extrapolated distance is determined) (C4L15-20,42-50).

Regarding claim 9, Andreas teaches a motor vehicle comprising a device of claim 8 (C3L54-56).

Regarding claim 10, Andreas teaches a back end for processing data recorded by a motor vehicle comprising a device of claim 8 (adaptive cruise controller) (C4L40-41,54-56).

Regarding claim 13, Andreas teaches a motor vehicle, configured to carry out a method of claim 1 (C3L54-56).

Regarding claim 14, Andreas teaches a back end for processing data recorded by a motor vehicle, configured to carry out a method of claim 1 (adaptive cruise controller) (C4L40-41,54-56).

Allowable Subject Matter
Claims 3-6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 3 is objected to because the closest prior art, Andreas et al. [US 6,493,625 B2], fails to anticipate or render obvious a ratio of a duration of the current observation period to a duration of the previous observation period is taken into consideration during determination of the vehicle spacing for the current observation period, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is objected to because the closest prior art, Andreas et al. [US 6,493,625 B2], fails to anticipate or render obvious a ratio of a duration of the current observation period to a duration of the previous observation period is taken into consideration during determination of the vehicle spacing for the current observation period, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OKAZAKI et al. (US Patent Application Publication 2021/0310816 A1) discloses an operation management device includes a plan generating section for generating a travel plan, for each of a plurality of vehicles traveling autonomously along a prescribed travel route.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862